            Case 1:19-cv-00017 Document 1 Filed 01/03/19 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


NATIONAL PUBLIC RADIO, INC.                         )
1111 N. Capitol St. NE                              )
Washington, DC 20002                                )
                                                    )
and                                                 )
                                                    )
TIM MAK,                                            )
2112 8th St. NW, Apt. 733                           )
Washington, DC 20001                                )
                                                    )
                      Plaintiffs,                   )                    1:19-CV-17
                                                        Civil Action No. _________________
                                                    )
               v.                                   )
                                                    )
UNITED STATES DEPARTMENT                            )
OF THE TREASURY                                     )
1500 Pennsylvania Ave. NW                           )
Washington, DC 20220                                )
                                                    )
                                                    )
                      Defendant.                    )


                                            COMPLAINT

       Plaintiffs National Public Radio, Inc. and Tim Mak (collectively, “NPR”), by their

undersigned attorneys, allege as follows:

                                       INTRODUCTION

       1.      This is an action brought pursuant to the Freedom of Information Act (“FOIA”),

5 U.S.C. § 552, et seq., seeking the release of agency records from the United States Department

of the Treasury (“Treasury”).

       2.      Through this action, NPR seeks to compel Treasury to release information

regarding its communications with and concerning certain Russian individuals associated with

infiltrating American political organizations, including sanctioned oligarchs Alexander Torshin
             Case 1:19-cv-00017 Document 1 Filed 01/03/19 Page 2 of 10



and Oleg Deripaska and Russian agent Maria Butina who recently pled guilty to conspiracy to

act as an illegal foreign agent in the United States.

       3.      NPR made four separate requests – from May through August 2018 – for these

records, and still has received no substantive response from the agency whatsoever. This is a

violation of Treasury’s duties pursuant to FOIA. Its delay and constructive denial of NPR’s

FOIA requests are improper and should not be countenanced. As a matter of law, Treasury

should be required to fulfill its statutory obligations and release the requested records

immediately.

                                             PARTIES

       4.      Plaintiff National Public Radio, Inc. is a non-profit multimedia organization

organized under the laws of the District of Columbia with its principal place of business in

Washington, D.C.         It is the leading provider of non-commercial news, information and

entertainment programming to the American public. NPR’s fact-based, independent journalism

helps the public stay on top of breaking news, follow the most critical stories of the day, and

track complex issues over the long term. NPR serves an audience of 29 million people who

listen to NPR programming and newscasts each week via more than 1,000 non-commercial,

independently operated radio stations. NPR also reaches millions of people via its digital

properties, including podcasts (which see about 19 million unique users each month), social

media, mobile applications, and NPR.org (which sees about 37 million unique visitors each

month).

       5.      Plaintiff Tim Mak is a political reporter for NPR based in Washington, D.C.

Among other topics, he covers the investigation into Russian interference in the 2016

presidential election.


                                                  2
             Case 1:19-cv-00017 Document 1 Filed 01/03/19 Page 3 of 10



       6.      Defendant Treasury is an agency of the federal government. It has possession,

custody and/or control of the records that NPR seeks. Treasury is located at 1200 New Jersey

Avenue SE, Washington, D.C. 20590.

                                JURISDICTION AND VENUE

       7.      This action arises under FOIA. This Court has subject matter jurisdiction over

this action pursuant to 28 U.S.C. § 1331 and personal jurisdiction over the parties pursuant to 5

U.S.C. § 552(a)(4)(B).

       8.      Venue is proper in this judicial district under 5 U.S.C. § 552(a)(4)(B).

                                 FACTUAL ALLEGATIONS

       9.      The Freedom of Information Act “focuses on the citizens’ right to be informed

about ‘what their government is up to,’” by fostering the release of “[o]fficial information that

sheds light on an agency’s performance of its statutory duties.” DOJ v. Reporters Comm. for

Freedom of the Press, 489 U.S. 749, 750, 773 (1989) (citation omitted). “[D]isclosure, not

secrecy, is the dominant objective” of FOIA.         Dep’t of Interior v. Klamath Water Users

Protective Ass’n, 532 U.S. 1, 8 (2001) (citation omitted).

       10.     NPR plays a critical role in providing information to citizens about “what their

government is up to.” Indeed, the First Amendment’s guarantee of freedom of the press is meant

to enable journalists to play an “essential role in our democracy,” to “bare the secrets of

government and inform the people.” N.Y. Times Co. v. United States, 403 U.S. 713, 717 (1971)

(Black, J., concurring).




                                                 3
             Case 1:19-cv-00017 Document 1 Filed 01/03/19 Page 4 of 10



       11.     Through the FOIA requests here at issue (and through this litigation), NPR seeks

to fulfill its journalistic function and to shine a public light on the operations of Treasury,

particularly its treatment of certain Russians who are now believed to have been working against

American interests.

       12.     For example, Maria Butina (who was indicted and recently pled guilty) and

Alexander Torshin (who has been sanctioned by Treasury) reportedly had meetings in 2015 with

top U.S. officials at Treasury and appear to have been seeking relief for Russia from U.S.

sanctions as part of the Russian campaign of influence in the United States. They had gained

entrée into U.S. political circles through the National Rifle Association, by posing as allies of

Mikhail Kalashnikov, the inventor of the AK-47, which are manufactured by “Kalashnikov

Concern” (which has also been sanctioned).          The information sought by these requests –

including, among other things, information about Butina, Torshin and Kalashnikov Concern – is

crucial to the public’s understanding of the breadth and depth of Russian infiltration, Treasury’s

handling of the Russians’ apparent attempts to influence it and Treasury’s later decision in 2018

to impose sanctions against Torshin, Kalashnikov Concern and others.

                                         REQUEST A

       13.     On or about May 14, 2018, NPR submitted to Treasury a FOIA request relating to

communications and documents concerning Russian oligarchs Alexander Torshin and Oleg

Deripaska.   Specifically, it requested (a) “written communications between the Treasury

Department’s Office of Foreign Assets Control (“OFAC”) and other Treasury Department

officials referring or relating” to Torshin and/or Deripaska, (b) “documents reflecting

communications, discussions or meetings referring or relating to” Torshin and/or Deripaska “as a

potential candidate for sanctions designation,” (c) “documents that constitute the evidentiary



                                                4
             Case 1:19-cv-00017 Document 1 Filed 01/03/19 Page 5 of 10



package used to support, or form the basis of, OFAC’s April 6, 2018, sanctions designation of

Torshin” and/or its “April 6, 2018 sanctions designation of Deripaska, and (d) “‘talking points’

or other written materials used in connection with OFAC’s April 6, 2018 announcement of its

sanctions designation[s]” of Torshin and/or Deripaska. The request made clear that it did “not

seek copies of properly classified documents,” and asked that, if any of the requested

“documents have been classified pursuant to Executive Order,” then they be reviewed “to

determine whether they are properly classified or continue to warrant classification.” A true and

correct copy of this request is attached hereto as Exhibit 1.

       14.     Pursuant to FOIA, an agency must respond to a request with 20 working days, or

within 30 working days if it can show “unusual circumstances.” See 5 U.S.C. § 552(6)(a)(i) &

(a)(6)(B)(i). Treasury responded to NPR’s May 14, 2018 request 37 days later, on July 6, 2018.

This response was not substantive in any way; rather, it merely acknowledged that Treasury had

received NPR’s request and had “referred” it to OFAC on June 29, 2018. A true and correct

copy of this response is attached hereto as Exhibit 2.

       15.     NPR received a second letter from Treasury on July 16, 2018, informing it that

Treasury had determined that “other program offices within Departmental Offices (DO) should

have also been assigned” to the request. Claiming “unusual circumstances,” Treasury informed

NPR that “an additional processing extension of 10 days is required to process” the request, even

though, by this point, Treasury had already far exceeded the statutorily-mandated time period for

responding to a FOIA request, even under “unusual circumstances.” A true and correct copy of

this second letter is attached hereto as Exhibit 3.

       16.     After waiting more than two additional months with no communication from

Treasury, NPR filed an administrative appeal on October 3, 2018, claiming constructive denial of



                                                  5
             Case 1:19-cv-00017 Document 1 Filed 01/03/19 Page 6 of 10



its FOIA request. A true and correct copy of the administrative appeal is attached hereto as

Exhibit 4.

       17.     On October 10, 2018, the Treasury responded, asserting that “[t]he absence of a

response within the time limits specified in the FOIA is not a basis for filing an administrative

appeal.” As a result, the letter continued, because Treasury “has not yet issued a determination”

on the request, “the appeal is premature.” The correspondence invited NPR to contact “Cawana

Pearson” by telephone or email “if you would like to schedule a conference call to discuss your

FOIA request further.” A true and correct copy of this October 10, 2018 correspondence from

Treasury is attached hereto as Exhibit 5.

       18.     More than a month later, still having received no substantive response from

Treasury, NPR engaged undersigned counsel, David J. Bodney, to contact Ms. Pearson at the

number provided. On November 30, 2018, NPR’s counsel phoned and reached her voicemail.

He left a detailed message and requested a return call. Ms. Pearson’s outgoing voice message

also advised callers to try a different number. When Mr. Bodney tried that number, he also got

voicemail (with the outgoing message noting that calls would be returned within 24 hours), and

left a second message. To date, Treasury has not returned either of his calls.

       19.     NPR has exhausted its administrative remedies regarding Request A pursuant to 5

U.S.C. § 552(6)(C)(i).

                                            REQUEST B

       20.     On or about August 14, 2018, NPR submitted to Treasury a FOIA request for

records relating to Maria Butina, specifically: (a) “written communications between [OFAC] and

other Treasury Department officials referring or relating to Maria Butina or Mariia Butina,” and

“documents reflecting or revealing communications between the Treasury Department (or any of



                                                 6
             Case 1:19-cv-00017 Document 1 Filed 01/03/19 Page 7 of 10



its officials) and Butina.” The request made clear that it did “not seek copies of properly

classified documents,” and asked that, if any of the requested “documents have been classified

pursuant to Executive Order,” then they be reviewed “to determine whether they are properly

classified or continue to warrant classification.” A true and correct copy of this request is

attached hereto as Exhibit 6.

       21.     To date – more than four months after the request was made – NPR has received

no response from Treasury at all, substantive or otherwise. Pursuant to 5 U.S.C. § 552(6)(A)(i),

the deadline for a substantive response was September 12, 2018.

       22.     NPR has exhausted its administrative remedies regarding Request B pursuant to 5

U.S.C. § 552(6)(C)(i) (a requestor “shall be deemed to have exhausted his administrative

remedies . . . if the agency fails to comply with the applicable time limit provisions”).

                                           REQUEST C

       23.     Also on or about August 14, 2018, NPR submitted another FOIA request to

Treasury, seeking copies of records regarding Kalashnikov Concern, the gun industry lobbyist

Mark Barnes, and the National Rifle Association.           Specifically, it requested: (a) “written

communications between” OFAC “and other Treasury Department officials referring or relative

to Kalashnikov Concern,” (b) “documents reflecting communications, discussions or meetings

referring or relating to Kalashnikov Concern as a potential candidate for sanctions designation,”

(c) “documents reflecting or revealing communications between the Treasury Department (or

any of its officials) and Kalashnikov Concern or its representatives,” (d) “documents that

constitute the evidentiary package used to support, or form the basis of, OFAC’s July 16, 2014

sanctions designation of Kalashnikov Concern,” (e) any “‘talking points’ or other written

materials used in connection with OFAC’s July 16, 2014 sanctions designation of Kalashnikov

Concern,” (f) “written communications between OFAC and other Treasury Department Officials

                                                  7
             Case 1:19-cv-00017 Document 1 Filed 01/03/19 Page 8 of 10



referring or relating to Mark Barnes,” (g) “documents reflecting communications, discussions or

meetings referring or relating to Barnes,” (h) “documents reflecting or revealing communications

between the Treasury Department (or any of its officials) and Barnes,” (i) “written

communications between OFAC and other Treasury Department officials referring or relating to

the National Rifle Association, the NRA, the National Rifle Association Institute for Legislative

Action, or its affiliates (‘NRA’),” (j) “documents reflecting communications, discussions, or

meetings referring or relating to NRA,” and (k) “documents reflecting or revealing

communications between the Treasury Department (or any of its officials) and NRA.” The

request made clear that it did “not seek copies of properly classified documents,” and asked that,

if any of the requested “documents have been classified pursuant to Executive Order,” then they

be reviewed “to determine whether they are properly classified or continue to warrant

classification.” A true and correct copy of this request is attached hereto as Exhibit 7.

       24.     To date – more than four months after the request was made – NPR has received

no response from Treasury at all, substantive or otherwise. Pursuant to 5 U.S.C. § 552(6)(A)(i),

the deadline for a substantive response was September 12, 2018.

       25.     NPR has exhausted its administrative remedies regarding Request C pursuant to 5

U.S.C. § 552(6)(C)(i) (a requestor “shall be deemed to have exhausted his administrative

remedies . . . if the agency fails to comply with the applicable time limit provisions”).

                                           REQUEST D

       26.     Finally, on or about August 29, 2018, NPR submitted a FOIA request seeking: (a)

“written communications sent or received by former Treasury undersecretary for international

affairs Nathan Sheets (‘Sheets’) relating or referring to [Torshin] from January 2015 to present,”

(b) “written communications sent or received by . . . Sheets relating or referring to . . . Butina

from January 2015 to present,” (c) “written communications sent or received by employees in

                                                  8
                Case 1:19-cv-00017 Document 1 Filed 01/03/19 Page 9 of 10



the Office of International Affairs referring to Torshin or Butina from January 2015 to present,”

(d) “documents reflecting communications or discussions referring or relating to a meeting

Sheets had with Torshin and Butina in April 2015,” and (e) “notes taken by Sheets or his

employees of the Office of International Affairs in the meeting with Torshin and Butina held in

April 2015.” A true and correct copy of this request is attached hereto as Exhibit 8.

       27.       To date – more than four months after the request was submitted – NPR has

received no response from Treasury at all, substantive or otherwise. Pursuant to 5 U.S.C.

§ 552(6)(A)(i), the deadline for a substantive response was September 27, 2018.

       28.       NPR has exhausted its administrative remedies regarding Request C pursuant to 5

U.S.C. § 552(6)(C)(i) (a requestor “shall be deemed to have exhausted his administrative

remedies . . . if the agency fails to comply with the applicable time limit provisions”).

                                      CLAIM FOR RELIEF

                                            COUNT I
                                (Declaratory and Injunctive Relief:
                    Violation of the Freedom of Information Act, 5 U.S.C. § 552)

       29.       NPR realleges and incorporates by reference all previous paragraphs as if fully set

forth herein.

       30.       Treasury is an agency subject to FOIA, 5 U.S.C. § 552(f), and therefore must

disclose in response to a FOIA request all responsive records in its possession at the time of the

request that are not specifically exempt from disclosure under FOIA, and must provide a lawful

reason for withholding any records (or portions thereof) as to which they are claiming an

exemption.

       31.       The records requested in Requests A through D, described herein and attached

hereto (Exhibits 1, 6, 7, and 8), are subject to release pursuant to FOIA.



                                                  9
             Case 1:19-cv-00017 Document 1 Filed 01/03/19 Page 10 of 10



       32.      Treasury’s failure timely to disclose the records sought by Requests A through D

violates FOIA, 5 U.S.C. § 552(a)(3)(A).

                                    REQUEST FOR RELIEF

       WHEREFORE, NPR respectfully requests that this Court:

             A. Expedite consideration of this Complaint pursuant to 28 U.S.C. § 1657;

             B. Declare that the records sought by Requests A through D, as more particularly

                described above, are public records pursuant to FOIA and must be disclosed;

             C. Order Treasury to provide the requested records to NPR, including electronic

                copies of records stored in electronic format, within 10 business days of the

                Court’s order;

             D. Award NPR the costs of this proceeding, including reasonable attorneys’ fees

                pursuant to 5 U.S.C. § 552(a)(4)(E); and

             E. Grant NPR such other and further relief as this Court deems just and proper.


       Dated: January 3, 2019              Respectfully submitted,

                                           BALLARD SPAHR LLP

                                                   /s/ Alia Smith
                                           Alia L. Smith (#992629)
                                           1909 K Street, NW, 12th Floor
                                           Washington, DC 20006
                                           Tel: (202) 661-2200; Fax: (202) 661-2299
                                           smithalia@ballardspahr.com
                                           David J. Bodney [pro hac vice application pending]
                                           BALLARD SPAHR LLP
                                           1 East Washington Street, Suite 2300
                                           Phoenix, AZ 85004
                                           Tel: (602) 798-5400; Fax: (602) 798-5595
                                           bodneyd@ballardspahr.com
                                           Counsel for Plaintiffs National Public
                                           Radio, Inc. and Tim Mak

                                                 10
